MEMORANDUM **
Arizona state prisoner Nicholas Quinte-ro Alvarez appeals from the district court’s order dismissing his 28 U.S.C. § 2254 as untimely and procedurally barred. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Alvarez fails to show cause for the default of his federal claim in state court, therefore federal habeas review of the claim is barred. See Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir.1991).
Even if Alvarez’s claim were not procedurally barred, his contention that he is entitled to equitable tolling of the Antiter-rorism and Effective Death Penalty Act’s one-year statute of limitations would fail as he cannot demonstrate extraordinary circumstances sufficient to justify equitable tolling. See Allen v. Lewis, 255 F.3d 798, 799-801 (9th Cir.2001) (per curiam).
Alvarez’s motion to expand the certificate of appealability is denied. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.